Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/19/2022 has been entered. Claims 1-8 and 21-28 remain pending in the application.  
There are inadvertent errors to the claim amendments filed 08/19/2022. Specifically, claims 3, 4, 6, and 8 have been amended from the previous claims filed 03/24/2022 without indication of the amendments. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) and the status of every claim must be indicated after its claim number by using one of the following identifiers. See 37 CFR 1.111 and 1.121. 

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

Claim Objections
Claims 6 and 8 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n). For examination purposes, claims 6 and 8 are interpreted as being dependent on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the second reagent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 28 recites “The analyzer of claim, wherein…”. Claim 28 fails to indicate which claim it is dependent upon. Thus, claim 28 fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, claim 28 is interpreted as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bornheimer et al. (US 20150132789 A1, hereinafter “Bornheimer”) in view of Hoshiko et al. (US 20070222973 A1, hereinafter “Hoshiko”).
Regarding claim 1, Bornheimer teaches an analyzer (abstract; Fig. 4), comprising: 
a housing (400) surrounding a test cartridge space (404; Fig. 2b, space of element 209);
a test cartridge (paragraph [0180], “microfluidic cartridge device”) within the test cartridge space (paragraph [0180]), the test cartridge containing a liquid test sample - reagents mixture (paragraph [0116] teaches reagents mixed with whole blood) configured to undergo an immunotype reaction (paragraph [0190] teaches the use of antibody binding domains), the liquid test sample-reagents mixture having a plurality of reagents (paragraphs [0116]-[0117] teach “one or more reagents mixed into the whole blood sample”); 
a first light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) generating a first beam of light passing through the test cartridge space (Fig. 2b and paragraph [0049]), the first beam of light having a first wavelength range (paragraph [0049] teaches light sources with different wavelengths); 
a second light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) generating a second beam of light passing through the test cartridge space (Fig. 2b and paragraph [0049]), the second beam of light having a second wavelength range different from the first wavelength range (paragraph [0049] teaches light sources with different wavelengths); 
a third light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises “three or more light sources”) generating a third beam of light passing through the test cartridge space (Fig. 2b and paragraph [0049]), the third beam of light having a third wavelength range different from the first and second wavelength range (paragraph [0049] teaches light sources with different wavelengths); 
at least one sample detector (212) positioned to be capable of receiving one or more of the first, second and third beams of light subsequent to the first, second and third beams of light passing through the test cartridge space to generate first, second and third signals (Fig. 2b; paragraph [0205]), wherein the first, second and third signals are absorption readings (abstract; paragraph [0098] teaches that where two or more analytes are of interest, concentration of the analytes are calculated using the absorbance); and 
a computer system having a processor (paragraphs [0179] and [0204]) with a non-transitory computer readable medium (paragraph [0204], “computer readable storage medium with a computer program stored thereon”; paragraph [0211], “memory”) storing a set of computer executable instructions for running on a processor (paragraph [0211] teaches the memory having a plurality of instructions for performing steps;) that when executed causes the processor to: 
receive the first, second, and third signal indicative of absorption readings captured by the sample detector at first, second and third instants of time from the first, second and third light sources (paragraphs [0051] and [0083] teaches multiple wavelengths are measured sequentially; paragraph [0180] teaches raw data is received from the processor; paragraph [0098] teaches two or more analytes of interest, wherein the concentrations of the analytes may be calculated using the absorbance) and to use the first, second, and third signals indicative of absorption readings with calibration data (paragraphs [0088], [0098], and [0244] teaches calculating concentration of analytes based on determined absorbance and reference blank) to determine an amount of a first analyte and a second analyte simultaneously present within the liquid test sample-reagents mixture (paragraph [0098] teaches two or more analytes of interest, wherein the concentrations of the analytes may be calculated using the absorbance).
While Bornheimer teaches determining an amount of at least two analytes of interest simultaneously present within the liquid test sample-reagents mixture (paragraphs [0098]-[0099] teach two or more analytes of interest, wherein the concentrations of the analytes may be calculated using absorbance), Bornheimer fails to teach the computer system having a processor configured to simultaneously determine an amount of a first and a second analyte of interest simultaneously present within the liquid test sample-reagents mixture.
Hoshiko et al. (US 20070222973 A1) teaches an analyzer (abstract) comprising a housing (Figs. 1-2) surrounding a test cartridge space configured to receive a test cartridge (152); a first, second, and third light source emitting different ranges of light (paragraphs [0077],[0079],[0080],[0153], halogen lamp and filter arrangement); a detector (82b); a computer system (4a) having a processor (401a) configured to receive first, second, third signals to use with calibration data to simultaneously determine the concentrations of chyle, hemoglobin, and bilirubin (paragraphs [0142]-[0144], [0154], S103-S104; claim 1, teaches calibration data, i.e. “air blank”). Hoshiko teaches it is known to simultaneously determine an amount at least two analytes of interest, such as hemoglobin and bilirubin (paragraph [0006]). Hoshiko teaches that it is desirable to measure interference subjects, such as bilirubin and chyle, which may adversely affect the measurement of a target substance (paragraph [0003]). Hoshiko teaches that if an interference substance is present in a sample, it is difficult to accurately measure the concentration of a target substance, such as hemoglobin, because the absorbance baselines at the specific wavelengths are elevated (paragraph [0003]). Hoshiko teaches that by accounting for interference substances, an accurate analysis of hemoglobin content can be estimated (paragraph [0135]). Hoshiko teaches it is known to determine amounts of two analytes by preparing and solving simultaneous linear equations related to absorbance at a measured wavelength (paragraph [0006]). 
Since Hoshiko teaches optical analysis of similar analytes as Bornheimer, such as hemoglobin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to incorporate the teachings of Hoshiko to provide the computer system having a processor configured to simultaneously determine an amount of a first and a second analyte of interest simultaneously present within the liquid test sample-reagents mixture. Doing so would allow for analysis of multiple analytes, such as interference substances, to improve accuracy of analysis of a target analyte as taught by Hoshiko.
Note that the functional recitations that describe the test sample-reagents mixture, the housing, the first light source, the second light source, the third light source, and the at least one sample detector are interpreted as an intended use of the claimed analyzer and are given patentable weight to the extent which effects the structure of the claimed analyzer. The prior art structure is capable of performing the intended use.
Regarding claim 2, Bornheimer further teaches wherein the first wavelength range is from 580 nm to 660 nm (paragraphs [0047], [0091], and [0092] teaches absorbance of the target analyte may be calculated using transmitted light at one or more of 580 nm, 585 nm, 586 nm [0091], 600 nm to 700 nm, 600 nm to 630 nm [0092], wherein light sources emit light with broad range of wavelengths, such as 500 to 700 nm).
Regarding claim 3, Bornheimer further teaches wherein the second wavelength range is from 660 nm to 790 nm (paragraphs [0080]-[0082] teach measured wavelength ranges of 650 nm to 750 nm and 750 nm to 850 nm, or 675 nm, wherein the second wavelength range inherently is 660 nm to 790 nm, since a desired measured wavelength is within the claimed range)
Regarding claim 4, Bornheimer further teaches wherein the second wavelength range is from 700 nm to 740 nm (paragraphs [0080]-[0082] teach measured wavelength ranges of 650 nm to 750 nm and 750 nm to 850 nm, or 710 nm, wherein the second wavelength range inherently is 700 nm to 740 nm, since a desired measured wavelength 710 nm is within the claimed range).
Regarding claim 5, Bornheimer further teaches wherein the third wavelength range is from 480 nm to 580 nm (paragraph [0077], teaches measuring wavelength range of 498 nm - 510 nm, wherein the third wavelength range inherently is 480 nm- 580 nm, since a narrower range is measured).
Regarding claim 6, Bornheimer further teaches wherein the first light source, the second light source and the third light source is a single light source (paragraph [0054], "single broad band light source") having the ability to generate and output the first, second and third beams of light.
Regarding claim 7, Bornheimer further teaches wherein the single light source is capable of generating mixed wavelength light (paragraph [0054]), and further includes a separator (Fig. 3, element 305; paragraph [0178]) configured to receive the mixed wavelength light and separate the mixed wavelength light into the first, second and third wavelength ranges (paragraph [0178]).
Regarding claim 8, Bornheimer further teaches wherein the first light source, the second light source and the third light sources are separate (paragraph [0054], "plurality of light sources").

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bornheimer in view of Hoshiko as applied to claim 1 above, and further in view of Tsukamoto et al. (US 20130171675 A1).
Regarding claim 27, Bornheimer further teaches wherein the first analyte is hemoglobin (paragraph [0102]). Bornheimer in view of Hoshiko fail to teach the second analyte is glycated hemoglobin (HbA1c).
Tsukamoto teaches a device to measure hemoglobin A1c level comprising a light emitting section (abstract), wherein the light emitting section comprises three types of light having different wavelengths (paragraph [0026]). Tsukamoto teaches that hemoglobin A1c is an index used for diagnosis and therefore is preferably checked for accurate diagnosis and treatment (paragraph [0004]). Tsukamoto teaches to measure the hemoglobin A1c level, concentrations of hemoglobin A1c and hemoglobin in the blood specimen are determined (paragraph [0098]). Tsukamoto teaches that the concentration of hemoglobin can be determined by measuring the hemoglobin contained in the blood specimen in terms of, for example, the absorbance of light (paragraph [0100]).
	Since Tsukamoto teaches analyzing blood analytes, similar to Bornheimer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer in view of Hoshiko to incorporate the teachings of Tsukamoto to provide the second analyte is glycated hemoglobin (HbA1c). Doing so would improve analysis of a sample, e.g. for accurate diagnosis and treatment as taught by Tsukamoto. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bornheimer in view of Hoshiko as applied to claim 1 above, and further in view of Tanaka et al. (US 20140017814 A1).
Regarding claim 28, Bornheimer in view of Hoshiko fail to teach wherein the second reagent includes an agglutinator.
Tanaka teaches a method of measuring hemoglobin and hemoglobin derivative (abstract). Tanaka teaches a test kit having an agglutinating reagent to measure hemoglobin and hemoglobin A1c (paragraph [0201]). Tanaka teaches absorbance values are measured from an agglutination inhibition reaction of hemoglobin A1c (paragraph [0177]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer in view of Hoshiko to incorporate the teachings of Tanaka to provide wherein a second reagent includes an agglutinator. Doing so would have utilized known reagents for analyzing hemoglobin, as taught by Tanaka, which would have a reasonable expectation of improve analysis of a sample.

Allowable Subject Matter
Claims 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the closest prior art of Bornheimer further teaches the analyzer further comprising: 
a cartridge holder configured to mate with and support the test cartridge (paragraph [0144] teaches a cartridge holder to support and receive the microfluidic cartridge).
While Bornheimer teaches the system may include a cartridge shuttle for moving the microfluidic cartridge (paragraph [0145]), Bornheimer fails to teach the cartridge holder configured to rotate between a first position wherein the cartridge holder and the test cartridge are positioned to pass light from the first light source and the second light source to the sample detector, and a second position wherein the cartridge holder and the test cartridge are positioned to block light from the first light source and the second light source to the sample detector.
A reference Katzlinger et al. (US 20120077282 A1) teaches a cartridge and cartridge system for analyzing a sample (abstract). Katzlinger teaches the cartridge has a movable, revolver-type, support, that moves a desired light source into an operating position within the cartridge by rotating a revolver mechanism of the movable support (paragraph [0073]). However, Katzlinger fails to teach or suggest motivation where one of ordinary skill in the art would have modified Bornheimer to provide the cartridge holder configured to rotate between a first position wherein the cartridge holder and the test cartridge are positioned to pass light from the first light source and the second light source to the sample detector, and a second position wherein the cartridge holder and the test cartridge are positioned to block light from the first light source and the second light source to the sample detector.
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 21. Thus, claim 21 is deemed allowable. Claims 22-26 are deemed allowable based on their dependency on claim 21.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 08/19/2022, with respect to the rejections of claim 1-8 under 35 U.S.C 103 have been fully considered but are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, specifically regarding Bornheimer in view of Hoshiko (see pages 7-9 of Remarks), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner notes that Hoshiko is not used to teach that the liquid test sample-reagents mixture has a plurality of reagents, rather Hoshiko is used to teach that it is obvious to modify Bornheimer to arrive at the claimed invention, specifically the processor configured to simultaneously determine an amount of a first and a second analyte of interest simultaneously present within the liquid test sample-reagents mixture.
As stated above, while Bornheimer teaches determining an amount of at least two analytes of interest simultaneously present within the liquid test sample-reagents mixture having a plurality of reagents (paragraphs [0098]-[0099] teach two or more analytes of interest, wherein the concentrations of the analytes may be calculated; paragraphs [0116]-[0117] teach “one or more reagents mixed into the whole blood sample”), Bornheimer fails to teach the computer system having a processor configured to simultaneously determine an amount of a first and a second analyte of interest simultaneously present within the liquid test sample-reagents mixture.
Hoshiko et al. (US 20070222973 A1) teaches an analyzer (abstract) comprising a housing (Figs. 1-2) surrounding a test cartridge space configured to receive a test cartridge (152); a first, second, and third light source emitting different ranges of light (paragraphs [0077],[0079],[0080],[0153], halogen lamp and filter arrangement); a detector (82b); a computer system (4a) having a processor (401a) configured to receive first, second, third signals to use with calibration data to simultaneously determine the concentrations of chyle, hemoglobin, and bilirubin (paragraphs [0142]-[0144], [0154], S103-S104; claim 1, teaches calibration data, i.e. “air blank”). Hoshiko teaches it is known to simultaneously determine an amount at least two analytes of interest, such as hemoglobin and bilirubin (paragraph [0006]). Hoshiko teaches that it is desirable to measure interference subjects, such as bilirubin and chyle, which may adversely affect the measurement of a target substance (paragraph [0003]). Hoshiko teaches that if an interference substance is present in a sample, it is difficult to accurately measure the concentration of a target substance, such as hemoglobin, because the absorbance baselines at the specific wavelengths are elevated (paragraph [0003]). Hoshiko teaches that by accounting for interference substances, an accurate analysis of hemoglobin content can be estimated (paragraph [0135]). Hoshiko teaches it is known to determine amounts of two analytes by preparing and solving simultaneous linear equations related to absorbance at a measured wavelength (paragraph [0006]).
Since Hoshiko teaches optical analysis of similar analytes as Bornheimer, such as hemoglobin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to incorporate the teachings of Hoshiko to provide the computer system having a processor configured to simultaneously determine an amount of a first and a second analyte of interest simultaneously present within the liquid test sample-reagents mixture. Doing so would allow for analysis of interference substances to improve accuracy of analysis of a target analyte as taught by Hoshiko.
Furthermore, in regard to applicant’s arguments regarding how Hoshiko measures chyle, hemoglobin and bilirubin prior to addition of any reagent (see Remarks pages 8-9), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Bornheimer teaches one or more reagents, including specific binding members, enzymes, substrates, oxidizers, as well as binding molecules coupled to fluorescent markers are mixed with blood (paragraph [0116]). Bornheimer teaches determining an amount of at least two analytes of interest simultaneously present within the liquid test sample-reagents mixture having a plurality of reagents (paragraphs [0098]-[0099] teach two or more analytes of interest, wherein the concentrations of the analytes may be calculated using absorbance; paragraphs [0116]-[0117] teach “one or more reagents mixed into the whole blood sample”), Bornheimer fails to teach the computer system having a processor configured to simultaneously determine an amount of a first and a second analyte of interest simultaneously present within the liquid test sample-reagents mixture.
Hoshiko teaches “a sample blank solution is prepared by mixing a blank reaction reagent with a sample containing suspended substances (hemoglobin, bilirubin, chyle and the like)” (paragraph [0006]) and a computer system (4a) having a processor (401a) configured to receive first, second, third signals to use with calibration data to simultaneously determine the concentrations of chyle, hemoglobin, and bilirubin (paragraphs [0142]-[0144], [0154], S103-S104; claim 1, teaches calibration data, i.e. “air blank”). Hoshiko teaches it is known to simultaneously determine an amount at least two analytes of interest, such as hemoglobin and bilirubin (paragraph [0006]). Hoshiko teaches that it is desirable to measure interference subjects, such as bilirubin and chyle, which may adversely affect the measurement of a target substance (paragraph [0003]). Hoshiko teaches that if an interference substance is present in a sample, it is difficult to accurately measure the concentration of a target substance, such as hemoglobin, because the absorbance baselines at the specific wavelengths are elevated (paragraph [0003]). Hoshiko teaches that by accounting for interference substances, an accurate analysis of hemoglobin content can be estimated (paragraph [0135]). Furthermore, the “reagent” in Hoshiko is a reagent for measuring coagulation, i.e. coagulation reagent (paragraph [0017]).
Since Hoshiko teaches optical analysis of similar analytes as Bornheimer, such as hemoglobin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to incorporate the teachings of Hoshiko to provide the computer system having a processor configured to simultaneously determine an amount of a first and a second analyte of interest simultaneously present within the liquid test sample-reagents mixture. Doing so would improve accuracy of analysis of a target analyte as taught by Hoshiko.
Furthermore, since Bornheimer’s reagents are not coagulation reagents, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to incorporate the teachings of Hoshiko to provide the computer system having a processor configured to simultaneously determine an amount of a first and a second analyte of interest simultaneously present within the liquid test sample-reagents mixture. Doing so would have a reasonable expectation of successfully measuring analytes of interests and improve accuracy of analysis of a target analyte as taught by Hoshiko.
In regards to applicant’s arguments that Bornheimer does not teach identifying multiple analytes via absorption readings (see pages 9-11), the examiner respectfully disagrees. Bornheimer teaches that when two or more analytes of interest, the concentrations of the analytes may be calculated using the absorbance (paragraphs [0091] and [0098]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Egawa et al. (JP 2005253478 A, hereinafter “Egawa”) teaches calculating various hemoglobins in individual wavelengths (abstract). Egawa teaches an amount of at least two analytes of interest is determined by solving a set of simultaneous equations (paragraphs [0023]-[0026] teaches calculating concentrations of various hemoglobins based solving a set of simultaneous equations derived according to Beer-Lambert’s Law). Egawa teaches three light emitting elements and analyzing transmitted light at three wavelengths (paragraphs [0019]-[0022]). Egawa teaches absorption spectrum is used in the absorption analysis of various hemoglobins (paragraphs [0028]-[0029]).
Hirai et al. (US 5882935 A) teaches simultaneous analysis of amounts of glycated hemoglobin and total hemoglobin in an aqueous liquid sample to determine glycated hemoglobin content ratio in a sample (abstract; column 1, lines 8-21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798